UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission File Number: 000-52818 COMPUTER VISION SYSTEMS LABORATORIES CORP. (Exact name of Registrant as specified in its charter) Florida (State of incorporation) (IRS Employer ID Number) (888)-406-5743 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of the date of this report on Form 10-Q, we had 49,126,292 shares of common stock, par value $0.0001 per share outstanding.Our common shares are quoted on the OTC Markets OTCQB under the symbol “CVSL”. TABLE OF CONTENTS Page PART I F-1 Item 1. Financial Statements (Unaudited) June 30, 2012 and (Audited) December 31, 2011 F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II 7 Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. COMPUTER VISION SYSTEMS LABORATORIES CORP. formerly CARDIO VASCULAR MEDICAL DEVICE CORP. (A DEVELOPMENT STAGE COMPANY) INDEX TO FINANCIAL STATEMENTS June 30, 2012 Financial Statements Balance Sheets as of June 30, 2012 and December 31, 2011 F-2 Statements of Operations for the Three Months and Six Months Ended June 30, 2012 and 2011and Cumulative from Inception F-3 Statement of Stockholders’ Deficit for the Period from Inception Through June 30, 2012 F-4 Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 and Cumulative from Inception F-5 Notes to Financial Statements F-6 On July 29, 2011 our majority shareholder approved a one (1) share for ten (10) share reverse stock split of our common shares, which became effective on August 30, 2011.Shares presented in the financial statements reflect the reverse stock split. F-1 Computer Vision Systems Laboratories Corp. (formerly Cardio Vascular Medical Device Corp.) (A Development Stage Company) Balance Sheets As of As of June 30, December 31, (Unaudited) (Audited) ASSETS Current Assets: Cash and cash equivalents $ Prepaid expenses - Non-current Assets: License Less accumulated amortization ) ) Prototype Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable - related party $ $ Accrued liabilities - Convertible notes payable - Total current liabilities Stockholders' Equity (Deficit): Preferred stock, par value $.0001 per share, 10,000,000 shares authorized; -0- issued and outstanding - - Common stock, par value $0.0001 per share, 490,000,000 shares authorized; 49,126,284 and 26,005,818 shares issued and outstanding, respectively Additional paid-in capital Unearned share based compensation ) - (Deficit) accumulated during the development stage ) ) Total stockholders' equity (deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes to financial statements are an integral part of these statements. * On July 29, 2011 our majority shareholder approved a one (1) share for ten (10) share reverse stock split of our common shares, which became effective on August 30, 2011.Shares presented in the financial statements reflect the reverse stock split.Prior year share and common stock values have been retroactively restated for comparative presentation. F-2 Computer Vision Systems Laboratories Corp. (formerly Cardio Vascular Medical Device Corp.) (A Development Stage Company) Statements of Operations (Unaudited) From Inception (April 26, 2007) Three Months Ended Six Months Ended Through June 30, June 30, June 30, Revenues $
